EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
In the specification dated 12/30/2019, paragraph 0001, line 2, after “2018,” add –now US Patent 10,351,807,—
 In the specification dated 12/30/2019, paragraph 0001, line 3, after “2016,” add –now abandoned,—
In the abstract, line 3, after “cycle” –is described--


REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The claims are allowed over the closest prior art of record, Yoshikawa (US 2007/0251022) in view of George (US 2014/0377467) and Hendrikson (US 2008/0276964), as the prior art in combination teach applying silver ion to textiles in treatment cycles, but the prior art do not teach or fairly suggest “measuring the water quality to determine whether a predetermined amount of the plurality of pieces of the inventory have a achieved a predetermined antimicrobial efficacy”. Hendrikson teaches water sensing during a wash cycle and application of antimicrobial agents during the wash cycle but does not teach or fairly suggest “measuring the water quality to determine whether a predetermined amount of the plurality of pieces of the inventory have a achieved a predetermined antimicrobial efficacy”. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMINA S KHAN whose telephone number is (571)272-5573.  The examiner can normally be reached on Monday-Friday, 9am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-

/AMINA S KHAN/Primary Examiner, Art Unit 1761